Citation Nr: 0425714	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  99-15 868A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
prior to October 3, 2001, and in excess of 70 percent 
thereafter for residuals of a right radial nerve injury with 
severe radiculopathy.

2.  Entitlement to an initial rating in excess of 10 percent 
prior to March 10, 2004, and in excess of 30 percent 
thereafter for residuals of cervical myositis. 

3.  Entitlement to service connection for hair loss due to an 
undiagnosed illness.

4.  Entitlement to service connection for memory loss due to 
an undiagnosed illness.

5.  Entitlement to service connection for tinea versicolor 
due to an undiagnosed illness.

6.  Entitlement to service connection for seborrheic 
dermatitis due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from January to August 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.

The Board notes that the RO incorrectly informed the veteran 
in the March 2004 rating decision that the initial rating for 
cervical myositis was no longer on appeal because a 30 
percent rating was the maximum rating for this disorder.  
This issue is still in appellate status because it involves 
an initial staged rating of 10 percent prior to March 10, 
2004, and in excess of 30 percent thereafter for residuals of 
cervical myositis.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. (West 2002); see also 38 C.F.R. § 3.102, 
3.156(a), 3.159, 3.326(a) (2003) (VA regulations implementing 
the VCAA).  The VCAA redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  VA must 
notify the claimant of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In order to comply with the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Quartuccio v. 
Principi, 16 Vet. App. 183, the veteran should be notified of 
the evidence and information for which he is responsible and 
that which VA is responsible.  The veteran filed his original 
claims for service connection for residuals of a right radial 
nerve injury with severe radiculopathy and for cervical 
myositis prior to the enactment of the VCAA.  Subsequently, 
the RO granted service connection for the disorder and 
assigned a 20 percent rating for residuals of a right radial 
nerve injury with severe radiculopathy and a 10 percent 
rating for cervical myositis.  The veteran timely appealed 
the RO's decision, contending that ratings in excess of those 
assigned were warranted.  In a July 2002 rating decision, the 
RO assigned a 70 percent rating effective October 3, 2001, 
and in a March 2004 decision, the RO assigned a 30 percent 
rating effective March 10, 2004, for cervical myositis.  

During this time, the veteran has not been informed of the 
VCAA with respect to these two initial rating issues.  
Accordingly, a remand is necessary to ensure compliance with 
the provisions of the VCAA, VA implementing regulations, and 
the Court's decision in Quartuccio.  

With respect to issues 3 through 6, which are listed on the 
title page of this action, it appears that the veteran 
withdrew these claims when he submitted a VA-Form 9 in August 
1999.  The veteran indicated in section 10 of the document 
that the service connection claims for hair loss, memory 
loss, tinea versicolor, and seborrheic dermatitis, were not 
the issues that he had originally claimed in May 1998.  The 
veteran listed three unrelated disorders in section 9 of the 
VA Form 9.  In section 10, the veteran primarily discussed 
the three unrelated issues listed in section 9, and not the 
issues involving service connection for hair loss, memory 
loss, tinea versicolor, and seborrheic dermatitis.  

In December 2001, the RO issued a supplemental statement of 
the case listing the issues involving service connection for 
hair loss, memory loss, tinea versicolor, and seborrheic 
dermatitis, but did not determine whether these issues were 
withdrawn by the veteran.  The Board is reluctant to issue a 
final decision on these claims if it were the veteran's 
intention to withdraw them.  On remand, the RO should 
determine whether issues 3 through 6, as shown on the title 
page of this action, were withdrawn by the veteran in the 
August 1999 substantive appeal (VA Form 9).  

For the above reasons, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002); the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs; and any 
other applicable legal precedent are 
fully complied with and satisfied, 
including informing the veteran of the 
period of time which he has to submit 
additional evidence.

?	Particularly, the RO must notify 
the veteran as to what evidence 
is needed to support entitlement 
to 1) an initial rating in excess 
of 20 percent prior to October 3, 
2001, and in excess of 70 percent 
thereafter for residuals of a 
right radial nerve injury with 
severe radiculopathy; and 2) an 
initial rating in excess of 10 
percent prior to March 10, 2004, 
and in excess of 30 percent 
thereafter for residuals of 
cervical myositis; what evidence 
VA will develop, and what 
evidence the veteran must furnish 
to warrant a favorable decision.  

2.  The RO should request that the 
veteran supply the names, addresses and 
approximate dates of treatment or 
evaluation for all health care providers, 
VA and non-VA, who may possess records 
not already associated with the claims 
folder, pertaining to his residuals of a 
right radial nerve injury and cervical 
myositis.  The RO should then take all 
necessary steps to obtain all available 
copies of all indicated records.

3.  The RO must contact the veteran and 
clarify whether he did indeed wish to 
withdraw his claims for entitlement to 
service connection for hair loss, memory 
loss, tinea versicolor, and seborrheic 
dermatitis, as indicated in his August 
1999 substantive appeal (VA Form 9). 

4.  After the above has been completed, 
to the extent possible, the RO should 
review the claims file and conduct any 
additional development required to comply 
with the notice and duty to assist 
provisions of the VCAA.

5.  The RO should then readjudicate the 
veteran's initial rating claims.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, he and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the applicable time period to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 

action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




